 56DECISIONS OF NATIONALLABOR RELATIONS BOARDHawg-N-Action,Inc.& J. L. Excavating,Inc.andInternationalUnion of Operating Engineers,LocalNo. 9, AFL-CIO, CLC. Case 27-CA-8053-212 August 1986DECISION AND ORDERBY MEMBERSJOHANSEN, BABSON, ANDSTEPHENSOn 29 June 1983 Administrative Law JudgeRogerB.Holmes issuedthe attached decision. Re-spondent J. L. Excavating, Inc. filed exceptionsand a supporting brief. The Charging Party and theGeneral Counsel each filedan answeringbrief.TheGeneral Counsel also filed a cross-exception.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord' in light of the exceptions and briefs andhas decided to affirm the judge's rulings, findings,and conclusions as modified2 and to adopt the rec-ommended Order as modified.IWe grant the Respondent's motion to admit certain records fromHawg-N-Action's bankruptcy proceedings The documentsubmitted is avenfied list of creditorsand the amountowed to each2The judge concluded that Respondent J L Excavatingis the alterego of Respondent Hawg-N-Action after finding that the "substantiallyidentical" standards ofDenzil S. Alkire,259NLRB 1323 (1982), enfdenied 716 F 2d 1014 (4th Cir 1983), are met with respect to all factorsexcept ownershipWe disagree only with respect to his findings as toownership The judge found that, despite the 21 May 1982minutes of theHawg-N-Action board of directors' meeting, John Lint was a 50-percentowner at all times preceding Hawg-N-Action's bankruptcyproceedingsbegun in May 1982 In effect the judge found that John Lint's noncon-trolling interest in Hawg-N-Action and his 100-percent interest in J LExcavating did not constitute substantially identical ownership of the twocompanies This conclusion is contrary to the Board's holding inCamp-bell-HarrisElectric,263 NLRB 1143, 1148-1149 (1982), enfd 719 F 2d292 (8th Cir 1983) There the same factual situation was presented TheBoard found Campbell Electric, Inc, owned entirely by Tom Campbell,to be an alter ego of the predecessor corporation, Campbell-Harps Elec-tric, Inc, which was owned equally by Campbell and L W Harris TheBoard concluded that this evidence was sufficient to establish "substan-tially identical" ownershipAccordingly, we conclude that Lint's interestinHawg-N-Action and J L Excavating constitutes "substantiallyidenti-cal" ownershipWe dismiss the complaint as to Respondent Hawg-N-Action The com-plaint alleges 8(a)(5) violations beginning in June 1982 during the penden-cy of Hawg-N-Action's Chapter 11 bankruptcy proceedings Hawg-N-Action continued to do business until 12 July 1982, when the bankruptcyproceedings were converted to a Chapter 7 liquidation For that relevanttime period the Board has no jurisdiction over Hawg-N-Action's obliga-tions under the executory collective-bargaining agreement, absent evi-dence that it agreed to assume the agreement in the Chapter 11 proceed-ing. SeeNLRB v Bildisco & Bildisco,465 U S 513 (1984) However, asthere is no evidence that Respondent J L Excavating was broughtwithin the jurisdiction of the bankruptcy proceedings, we adopt the rec-ommended Order of the judge as it applies to that Respondent's 8(a)(5)obligationsSeeEdward Cooper Painting, 273NLRB 1870 fn 8 (1985)We have also modified par 2(b) of the judge's recommendedOrder toremedy more appropriately the violations foundORDERThe National Labor Relations Board orders thattheRespondent, J. L. Excavating, Inc., Denver,Colorado, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a) Since about June 1982, failing and refusing tobargain with the International Union of OperatingEngineers,Local No. 9, AFL-CIO, CLC, by abro-gating the terms of the collective-bargaining agree-ment to which the Respondent, as RespondentHawg-N-Action's alter ego, was a party.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Recognize and, on request, bargain collec-tivelywith the Union as the exclusive bargainingrepresentative of its employees in the followingunit appropriate for purposes of collective bargain-ing and abide by the terms of the collective-bar-gaining agreementwith the Union.All employees of Respondent who operate,maintain,monitor, assemble, or repair poweroperated equipment or plants and all employ-ees of Respondent who assist such employees;but excluding all superintendents, assistant su-perintendents, supervisory personnel above therank of general foreman, general foremen,specified foremen, professional engineers, mes-senger boys, guards, confidential employees,office employees, architects, draftsmen, and in-spectors.(b)Make whole the employees who have in-curred losses of wages and benefits because of theRespondent's failure to abide by the terms and con-ditions of the collective-bargaining agreement withthe Union. Such monetary amounts are to be com-puted in accordance with the Board's decision inOgle Protection Service,183 NLRB 682 (1970), withinterest thereon as prescribed inFlorida Steel Corp.,231 NLRB 651 (1977). In addition, the Respondentshall pay the contractually agreed-upon trust fundsin the amounts of the contributions the Respondentfailed to make on behalf of the unit employees inaccordance with the Board's decision inFox Paint-ingCo.,263 NLRB 437 (1982), with any interestapplicable to such payments to be computed in ac-cordance with the Board's decision inMerryweatherOptical Co.,240 NLRB 1213 (1979). The Respond-ent shall reimburse its employees for any expensesresulting from its failure to make fund payments inthe manner set forth inKraft Plumbing & Heating,281NLRB No. 13 HAWG-N-ACTION, INC.252 NLRB 891 fn.2 (1980),enfd.661 F.2d 940 (9thCir. 1981).(c)Preserve and, on request,make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords,timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Post at its facility in Denver,Colorado,copies of the attached notice marked"Appendix."sCopies of the notice,on forms provided by the Re-gionalDirector for Region 27, after being signedby theRespondent'sauthorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby theRespondentto ensure that the notices are not, altered,defaced,or covered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.0 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abide by this notice.WE WILL NOTfailand refuse to bargain withInternational Union of Operating Engineers, LocalNo. 9, AFL-CIO, CLC,as the exclusive collec-tive-bargaining representative of our employees inthe following appropriate bargaining unit:The em-ployees described in article II of the 1981-1984International Union of Operating Engineers, LocalNo. 9, Master Agreement;and WE WILL NOT failand refuse to abide by the terms of our collective-bargaining agreementwith the Union.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employees inthe exerciseof the rightsguaranteedthem by Sec-tion 7 of the Act.WE WILL recognize and, on request,bargain col-lectivelywith the Union as the exclusive collec-57tive-bargaining representative of our employees inthe unit described above,and WE WILLabide bythe terms of our collective-bargaining agreementwith the Union.WE WILL makewhole the employees who haveincurred losses of wages and benefits because ofthe failureto abide bythe terms and conditions ofourcollective-bargainingagreementwith theUnion,and WE WILL paythe contractually agreed-upon trust funds in the amounts of the contribu-tionswe failed to make on behalf of our employ-ees.WE WILL reimburse our employeesfor any ex-penses resulting from our failure to make the re-quired payments.The computations of the mone-tary amounts and appropriate interest thereon willbe made in accordance with the applicable deci-sions of the NationalLaborRelations Board.J.L. EXCAVATING, INC.Robert L.McCabeandErnest L. Duran Jr., Esqs.,for theGeneral Counsel.David C.Addison,Esq.,of Denver,Colorado, for the Re-spondent.EllenM.Kelman, Esq. (Brauer, Simons&Buescher, P. C.),of Denver,Colorado, for the Charging Party.DECISIONROGER B. HOLIES,AdministrativeLaw Judge. Theunfair labor practice charge in this case was filed on Oc-tober 19, 1982, by the InternationalUnionof OperatingEngineers,Local No. 9, AFL-CIO, CLC (the Union).The Regional Director for Region27 ofthe NationalLaborRelations Board (the Board)acting on behalf oftheGeneral Counsel of the Board, issued a complaintand notice of hearing on December 3, 1982,againstHawg-N-Action,Inc. and J.L. Excavating, Inc.The General Counsel's complaint alleges that Re-spondent Hawg-N-Action,Inc. (Respondent Hawg) andRespondent J. L. Excavating Inc. (RespondentJ.L.) are,and have been at all times material,alter egos and asingle employer within the meaningof theNationalLaborRelationsAct. TheGeneral Counsel's complaintalleges further that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(5) of the Act.RespondentJ.L. filed ananswerto theGeneral Coun-sel's complaint and denied the commission of the allegedunfair labor practices. Respondent J. L. also raised in itsanswer the following affirmative defense:RespondentJ.L. specificallydenies that it is anany manner the alter ego of Hawg N Action, Inc.Respondent J. L. alleges that HawgN Action,Inc. is presently in bankruptcy proceedings in theU.S. DistrictCourt, Civil ActionNo. 82B2256 andthatas to said Respondent the within Tribunal ispresently withoutauthority to Act. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe trial in this proceeding was held before me onFebruary 23, 1983, at Denver, Colorado. The time forthe filing of posttrial briefs was set for March 30, 1983.Briefswere received from the General Counsel, theCharging Party, and the Respondent, and have been dulyconsidered.A. The Witnesses and Credibility ResolutionsFour persons were called to testifyas witnesses at thetrial in this proceeding. In alphabetical order by their lastnames, they are: David C. Addison, who is the attorneyrepresentingRespondent Hawg and Respondent J. L.;Kenneth D. Jennings,business manager of the ChargingParty Union; John Lint, president of both RespondentHawg and Respondent J. L.; and Phyllis Quinn, a parale-gal associated with the law firm that is representing theCharging Party Union.Most of the facts, which are relevant tothe issuesraised bythe pleadings in this case,are not in dispute.Instead, the conclusions to be reached from those factsare the real matters in question here. The findings of factwill be based on portions of the testimony given by eachone of the witnesses at the trial. Of course, the demeanorof the witnesses has been considered, but also the wit-nesses' occupations in the sense that each one of the wit-nesseswas identified with one of the parties to the pro-ceeding.Documentary evidence introduced by the par-ties at the trial and admitted facts were also consideredin weighing the reliability of the recollections of the wit-nesses regarding these past events.In her posttrial brief,the attorney for the Charging Party pointsto instanceswhere the testimony given by Lint changed after he wasreminded of earlier testimony. (See fns. 2 and 3, p. 13 ofthe brief filed by the attorney for the Charging Partyand her argument at pp. 21 and 22 of her brief.) Thesematters also have been considered in determining whatportions of the testimony are credible, accurate, and reli-able. (SeeKrispy Kreme Doughnut Corp.,245 NLRB 1053(1979), regarding the acceptance of some, but not all, ofthe testimony of a witness.)In addition to the portions of the testimony from thefour witnesses, certain findings of fact will be based ondocumentary evidence and facts that were admitted inthe pleadings, as amended at the trial.B. The Labor Organization InvolvedAt the trial,the allegation pertainingto the status ofthe Charging Party Unionas being a labor organizationwithin themeaningof Section 2(5) of the Actwas admit-ted. (See Tr.8 and par.3 of the GeneralCounsel's com-plaint.)C. Certain Matters Pertaining to Hawg-N-Action, Inc.John Lint has been working in the excavationbusinessfor about the past 20 years, and he has not performedany other type of work.Ken Legried was the sole owner of a corporationknown as Hawg Inc. In 1977, the name of Hawg Inc.was changed to Hawg-N-Action, Inc., and Legried andLint became 50-percent shareholders in the corporation.Lint explained at transcript page 97, "Yes, at the timeKen Legried had one rubber-tired loader.Iwent andbought one rubber-tired loader to match his, and thatwas the investment we started with."By the flip of acoin,Lintbecame the president of the corporation.At the trial, Lint estimated that the gross volume ofRespondent Hawg's business operations in 1980 was justover $5 million.He further estimated that in 1981 and in1982 up until the filing of the bankruptcy petition, Re-spondent Hawg had a gross volume of approximately$4.5 million.The allegations set forth in paragraphs 2(a) and (b) oftheGeneral Counsel'scomplaint were admitted to betrue in the pleadings. They are:(a) Respondent Hawg is now,and at all times mate-rialherein has been,a corporation duly organizedunder and existing by virtue of the laws of the Stateof Colorado,and maintains its principaloffice andplace of business at 6825 East Tennessee Avenue,Bldg. 1, Suite 100, Denver, Colorado.(b) Respondent Hawg is now, and at all times mate-rial herein has been,engaged as a contractor in theconstruction industry,engaged primarily in excava-tion projects.The allegations set forth in paragraphs 2(i) and (j) oftheGeneral Counsel's complaint were admitted to betrue,concerning Respondent Hawg,in the pleadings asamended at the trial. (Tr. 7-8.) They are:(i)Respondents, collectively, in the course and con-duct of their business operations in Colorado, annu-ally perform services valued in excess of $50,000 forother firms which annually, in the course of theiroperationswithinColorado, individually purchaseand receive materials and services valued in excessof $50,000 directly from firms located outside ofColorado.(j)The Respondents are now,and at all times mate-rial herein have been,an employer engaged in com-merce within the meaning of Section 2(2), (6), and(7) of the Act.Regarding the allegations set forth in paragraph 4 ofthe General Counsel's complaint, it was admitted at thetrial that John Lint is the president of Respondent Hawgand Respondent J. L. (Tr. 8.)Regarding a portion of the allegations set forth inparagraph6 of the General Counsel's complaint, it wasadmitted at the trial that Respondent Hawg had signedthe two collective-bargaining agreementswith theUnion, which are described therein; that is, the collec-tive-bargaining agreement that had effective dates ofMay 1, 1978, to April 30, 1981, and the collective-bar-gaining agreement that had effective dates of May 1,1981, toApril 30, 1984. (See Tr. 10-11.) A copy of thelattercollective-bargaining agreementwas introducedinto evidence as General Counsel's Exhibit 4. It is enti-tled the "1981-1984 Short Form Construction Agree-ment."A copy of the "Master Agreement for the Stateof Colorado" between the Union and the Signatory HAWG-N-ACTION, INC.Labor Committeewas introduced into evidence as Gen-eral Counsel's Exhibit 3. (Tr. 14-15.)AccordingtoUnion Business Manager Jennings, hedealtwith Lintregarding labor relations matters pertain-ing to Respondent Hawg between 1978 and 1982. Jen-nings recalled one meeting during thoseyears at whichLegriedalsowas presentwith Lint. (Tr. 80-82.) Thatmeeting was held on September26, 1981.Subsequently,Jenningsmet with Lint, but not with Legried, except fora meetingof the boardof trustees of a section302 trustin the fallof 1981. (Tr. 84.)Another corporationknown asHawg-N-Action Exca-vating,Inc.,was incorporated in December1980.How-ever,Lintsaid that corporation never did engage in any,businessactivity.Respondent Hawg had abank accountat the CentralBankof Denver.During the year 1981,Respondent Hawg either leasedor purchasedabout 25 to30 pieces of equipment.Also inthat year,RespondentHawg hadits insurance coverageplaced through the Nordstromagency.During theyear 1981,Respondent Hawg employedabout 35 to 40 employees. Ken Wickland and Gus Lath-erwersleft theiremploymentwithRespondent Hawgsometimebefore the middle of 1981. At thetime that Re-spondent Hawg went intobankruptcyproceedings in1982, the corporationemployed about8 to 10 heavyequipment operators. (Tr. 88.) Lint and AlMunson werefieldsuperintendentsfor RespondentHawg at that time.Lint was the one who had the authority to hire and fireemployees.Respondent Hawg dealtwiththe following namedcontractorswith whomRespondentJ.L. had no deal-ings:Al Cohen; Del Webb; Centric; Gerald Phipps;WesternEmpire;Dow Ammons;Haseldon-Langley;Hensel Phelps, and P.C.L. Lint consideredthe foregoingcompaniesto be the majorcustomers of RespondentHawg.He said that the grossdollar volume of their busi-nesswithRespondent Hawg was close to $4 millionduring 1981 and 1982 until the timeof RespondentHawg's bankruptcy.RegardingthefinancialconditionofRespondentHawg by November 1981, Lint stated,"Hawg-N-Actionwas virtually beyond bankruptcy at that point without fi-nancial help. . . ." (Tr. 99.) According to Lint, Legriedattempted to sell his sharesto the corporationso that Re-spondent Hawgcouldobtain a loan.Effortswere madeby Lint and Legried toobtain loans for RespondentHawg from various potential lenders,but all of those ef-fortswere unsuccessful.Introducedinto evidence as GeneralCounsel's Exhibit7was a copy of the "Minutes of SpecialMeeting ofBoardof Directorsof HawgN Action, Inc." The min-utes refer to a special meeting of Respondent Hawg'sboard of directors on November16, 1981, at the officesof Attorney Addison. The minutesindicatethat theboard of directors acceptedthe resignationof ThomasJagow as secretaryof the corporationand alsoacceptedthe resignationof Stephen E. Thompsonas a member ofthe board of directors.Both actions were effective onNovember 16, 1981. The tworemainingdirectors,Lintand Legried,then electedAttorney Addisonas the secre-59tary of the corporation and also as a member of theboard of directors.Thus,as of November 16, 1981, theofficers of Respondent Hawg were:Lint,president; Le-gried,vice president;and Addison,secretary.Thosesame three persons comprised the members of the boardof directorsof thecorporation.Lint and Legried werethe only shareholders.Introduced into evidence as General Counsel'sExhibit6 was a copy of a"Redemption Agreement,"which indi-cates it was made on November 23, 1981.The agreementwas between Respondent Hawg and Legried,who wasreferred to in the document as "the retiring sharehold-er."Legried agreed to sell to Respondent Hawg all hisshare of stock in the corporationfor $75,000 and to sur-render his shares at that time. Legried, in turn, was toreceive a promissory note from Respondent Hawg "inthe face amountof $75,000 payable in full on or beforeFebruary 1, 1982."Legried retained a "security interest"in the stock he was to surrender,and in the event ofnonpayment,"the retiring shareholder shall have theright to foreclose on that security interest."General Counsel'sExhibit 6 further reflects that Le-gried was to submit his resignation as vice president andas a member of the board of directors of the corporationat the time of the execution of that document.However,Legried was to continue as an employee of RespondentHawg until January 1,1982. In fact,Legried did receivehis last paycheck as an employee of Respondent Hawgon January1, 1982. (Tr.29.)Notwithstanding the provi-sions spelled out in General Counsel's Exhibit 6, Lintsaid at the trial that Legried did not submit his resigna-tionasvice president of the corporation and as amember of the board of directors. (Tr. 124.)Introduced into evidence as General Counsel'sExhibit5was a copy of an agreement between RespondentHawg and Legried,which was made on May-7, 1982.(Tr. 27-28.)The agreement superseded the "Security andEscrow Agreements executed December 7, 1981" be-tween those two parties as well as the promissory note inthe amountof $75,000. The new agreement provided forthe payment to Legriedof $25,000 for all his shares ofstock in the corporation.Paragraph 8 of that agreementstated, "Legried shall tender the 16,000 shares of stockreferred to above to the Corporation for immediate can-cellation concurrently with his execution of this agree-ment."In addition to the agreement between RespondentHawg and Legried,Lint also executed a "Personal Guar-antee and Agreement to Indemnify"regarding the per-formance by Respondent Hawg of the provisions ofparagraphs 1 through 7 of the agreement between Re-spondent Hawg and Legried.According to Lint, stillanother agreement supersededthe document that was introduced into evidence as Gen-eral Counsel'sExhibit5.Thatadditional agreement wasdescribedby him as a "buy out" agreement,and it con-tained substantially the same terms as are setforth inGeneral Counsel's Exhibit 5, but without any contingen-cy ofobtaining a loan by Respondent Hawg.(Tr. 110.)Notwithstanding that additional agreement, Lint said that 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDLegried had never presented his shares of stock to Re-spondent Hawg for cancellation. (Tr. 110-111.)Introduced into evidence as General Counsel's Exhibit8was a copy of the "Minutes of Special Meeting ofBoard of Directors of Hawg N Action, Inc.," which per-tains to a meeting held on May 21, 1982, at the offices ofAttorney Addison. The document states, in part, "Thosein attendance were John E. Lint, 100 percent sharehold-er, President of and a member of the Board of Directorsof Hawg N Action,Inc. andDavid C. Addison, Secre-tary of the corporation. It was agreed at the meeting thatDavid C. Addison as attorney for Hawg N Action, Inc.is hereby authorized to file on behalf of said corporation,a Chapter I1 Bankruptcy proceeding under the FederalBankruptcy Laws, said Action to be filedimmediately."Lint was the one who made the decision for Respond-entHawg to file a bankruptcy petition. According toLint, the amount of money owed by Respondent Hawgto the operating engineers was a major part of the corpo-ration's liabilities.He stated, "Well, it was a major partof the debts owed by Hawg N Action that they wereunable to pay. So it certainly had a bearing on the factthat they went bankrupt, yes." (Tr. 113.)According to Lint, Respondent Hawg continued to dobusinessafter the Chapter 11 bankruptcyproceedingswere initiated inMay 1982, but Respondent Hawgceased business operations when the Chapter 7 bankrupt-cy proceedings were filed in July 1982.Introduced into evidence as Charging Party's Exhibit1was a copy of a "Petition for Allowance of Attorney'sFees," which had been filed on August 19, 1982, withthe United States Bankruptcy Court regarding Respond-ent Hawg's bankruptcy proceedings. According to At-torneyAddison, there was an inadvertent error withregard to including the entry for May 24, 1982, concern-ing legal fees pertaining to the lease of four vehicles byLint personally to be used in a new business. (Tr. 140.)The mistake had not been noted prior to the time of thetrial in this case.D. Certain Matters Pertaining to J. L. Excavating,Inc.The allegations set forthin paragraphs2(d) and (e) oftheGeneral Counsel's complaint were admitted to betrue in the pleadings, as amended at the trial. (Tr. 6-7.)They are:(d) Respondent J. L. is now, and atall times materi-alherein has been, a corporation duly organizedunder andexistingby virtue of the laws of the Stateof Colorado, and maintains its principal office andplace of business at 6825 East Tennessee Avenue,Bldg. 1, Suite100,Denver, Colorado.(e)Respondent J. L. is now, and atall times materi-al herein has been, engaged as a contractor in theconstruction industry, engaged primarily in excava-tion projects.Respondent J. L. was incorporated on June 25, 1982.The officers of the corporation are: John Lint, president;Judith Lint, who is the wife of John Lint, vice president;and Attorney Addison, secretary-treasurer. The membersof the board of directors of the corporation are: JohnLint, Judith Lint, and one of their sons, Dino Lint. Thesole shareholder in the corporation is John Lint. Re-spondent J. L. has the same registered agent for the serv-ice of process as Respondent Hawg has.Respondent J.L. also has the same attorney as Respondent Hawg has.In both instances, the person is Attorney Addison.The original capital of $4000 or $5000 for RespondentJ.L. came from Lint. He cashed in certain of his insur-ance policies in the amount of $5000 or $6000, and hewithdrew $600 to $700 from his own checking account.Lint acknowledged at the trial that in the spring of 1982he had deposited approximately $5000 worth of checksmade out to Respondent Hawg in Lint's personal bankaccount. (Tr. 67.) Subsequent to the commencement ofbusiness, Judith Lint has invested $23,000 of her funds inRespondent J. L.There was no hiatus between the time that RespondentJ.L. began operating its business out of the 6825 EastTennessee location, and the time that Respondent Hawgoperated there. Respondent J. L. has a month-to-monthlease on that property, whereas Respondent Hawg had ayearly lease. Lint cited the convenience, the location,and the reasonable rental rate as being the factors in hisdecision to rent the property for Respondent J. L.'s busi-ness operations.Respondent J. L. has the same business telephonenumber as Respondent Hawg formerly had. (Tr. 71.)There was no hiatus between the time of the use of thattelephone number by Respondent J. L., and the time ofthe use of that number by Respondent Hawg. Lint ac-knowledged at the trial that he had received telephonecalls at his home telephone number for Respondent J. L.and Respondent Hawg. His home telephone number hadappeared on the stationery of Respondent Hawg. (Tr.69-70.)On February 11, 1983, paralegal Quinn telephoned thenumber listed for Lint's home. Quinn spoke with awoman, who was not identified, and who referred Quinnto another telephone number in order to reach Respond-ent J. L. Quinn asked the person if J. L. Excavating wasthe same company as Hawg, and the person told Quinnthat it was. (This conversation and the one to followwere not received into evidence to prove the truth of thematters asserted by the out-of-court declarants. See Rule801 of the Federal Rules of Evidence.)On February 18, 1983, Quinn ascertained another tele-phone number from a Mountain Bell Telephone Compa-ny operator for Respondent Hawg. Quinn then tele-phoned that number, and she spoke with another womanwho also was not identified. The woman told Quinn thatQuinn had reached a private residence, and she referredher to the telephone number Quinn had been given pre-viously for Respondent J. L. The woman also told Quinnthat the number was for Hawg-N-Action. Quinn askedwhether the number was for J. L. Excavating. Thewoman replied that it was the same, and that actually itwas now J. L. Excavating.Lint acknowledged that he received telephone callsforRespondent Hawg, as well as Respondent J. L., atthe 6825 East Tennessee address. He explained: HAWG-N-ACTION, INC.Well, like I say, I've kept the thing open tohandle all the calls from the bankruptcy and a lot ofthe people I went bankrupt with were friends andI'm not going to hide from them.Then later on,after I decided to go ahead andtry tomake a go ofit,then I stay as far as J. L. is concerned. So Ianswer whatever comesin. (Tr. 143.)Respondent J. L. carries the same type of business in-surance coverage as Respondent Hawg had carried, butRespondentJ.L. usesa different insurance agency.RespondentJ.L. openeda bank account at the UnitedBank of Monaco at the time of Respondent J. L.'s incor-poration.Thatisa different bank from the one whereRespondent Hawg had an account.RespondentJ.L. hasan arrangement with Bourquez,who is an excavating contractor,to exchange the use ofcertain of each one's equipment when the need arises. Itissimilar barter arrangement to the one RespondentHawg had with Bourquez.(Tr. 62.)Respondent J. L.also has hired Bourquez on an hourly basis to performcertain work for Respondent J. L. Bourquez Excavatingis listed inthe Chapter11 bankruptcy petition as an unse-cured creditor of Respondent Hawg in the amount of$11,036 for theperformance of hauling work for Re-spondent Hawg. (Tr. 120-121.)Since the beginning of Respondent J. L.'s business,Lint has made the hiring,firing, and similar personneldecisions for RespondentJ.L. Periodically,Lint has alsooperated for Respondent J. L.Dino Lint,who is oneof thesons of John and JudithLint,and who formerly workedfor 2or 3 weeks duringthe summertime for Respondent Hawg,became an em-ployee of RespondentJ.L. asan equipment operator andtruckdriver.He was 21 years old at the time of the trialin this proceeding, and he was a full-time employee ofRespondent J. L.Gino Lint,who is another son of John and JudithLint,and who formerly worked for a week during thesummer break for Respondent Hawg,became an employ-ee of RespondentJ.L. asa heavy equipment operator.At the timeof the trial, GinoLint was 18 years old, andhewas attending school. Lint anticipated that Ginowould work for RespondentJ.L. in thesummer.Laurie Lint,who is a daughter of John and JudithLint,performs secretarial and clerical work for Respond-ent J. L., and she also keeps the Company's books. FranMorrisy and Eric Swan previously did the office and ac-countingwork forRespondent Hawg.Felix Perez,who was formerly employed by Respond-ent Hawg as a truckdriver, has been afieldsuperintend-ent for Respondent J. L.Al Munson,who was formerly afieldsuperintendentfor Respondent Hawg, was employed by Respondent J.L. for about a month.Lintsaid,"He was also runningequipment and helping clean up the work." (Tr. 36.)Gene Warnock,who wasformerlyemployed by Re-spondent Hawg as a heavy equipment operator,becamean employee of Respondent J. L. in the same job classifi-cation.Warnock worked for RespondentJ.L. for ap-proximately a month to help finish jobs that had beenbegun by Respondent Hawg.61Jim Strahan,who was formerly employed by Re-spondent Hawg as a heavy equipment operator,becamean employee of RespondentJ.L. in thesame job classifi-cation.Lint estimated that Strahan worked for Respond-ent J.L. forabout 4 or 5 weeks into November 1982.Strahanworked on some projects that had not beenstarted by Respondent Hawg.Harold Clarke,who wasformerlyemployed by Re=spondent Hawg as an equipment operator, became anemployee of RespondentJ.L. in thesame job classifica-tion.He worked for about 1 month for Respondent J. L.Clarke worked for RespondentJ.L. incompleting jobsthat Respondent Hawg had started.Dodd Cramsie worked as a heavy equipment operatorfor Respondent J. L. Cramsie had never worked as anemployee of Respondent Hawg.Charlie Fedor,who was formerly employed by Re-spondent Hawg to run a watertruck,became an employ-ee of Respondent J. L. in the same job classification. Ac-cording toLint,Fedor "works whenever he's called."Fedor was not working for Respondent J. L. at the timeof the trial,but Lintstated that he would consider Fedorto be"an employee because he's ready and waiting forwork." (Tr. 40.) Lint,Fedor, the equipment dealers, andthe bankruptcy trustee have a verbal agreementwherebyFedor is tooccupya residence,rent-free,where certainequipment involved in Respondent Hawg'sbankruptcyproceeding is stored nearby.Fedoris to watchover theequipment to prevent looting.Sid Strozk,who was formerly employed by Respond-ent Hawg as a heavy equipment operator,became an em-ployee of RespondentJ.L. inthe same job classification.J.C.Walforddrives a truck for RespondentJ.L. It isnot clear whether he formerly worked for RespondentHawg. (Tr. 42, LL. 15-17.)CarlBartels,Rick Bartellet,andAllen Sandersonworkedor RespondentJ.L. for only1or 2 days whileclearing snow at Denver's StapletonAirportinDecem-ber 1982.Don Daniels is employed by Respondent J. L. as anestimator.Daniels was not employed previously by Re-spondent Hawg.Lint, Legried,and Bob Lewis had per-formed the estimatingwork forRespondent Hawg. Lintcontinues to do some of the estimating work for Re-spondent J. L.At the time of the trial in this proceeding,RespondentJ.L. employedfour persons on a full-time basis. Theyare: John Lint,DinoLint, Laurie Lint,and Phil Perez.The following are names of entities who were custom-ers of both RespondentJ.L. andRespondent Hawg, andthe approximate amount of work performed for them byRespondentJ.L.:FrontierAirlines,$130,000;GreatWest Construction,$120,000;Sabelle's,$10,000;WesternAirlines,$1800 to$1900; CraddockDevelopment,$6000;Combs Airline, $3000 to $4000, and Paragon Realty, noamount specified.RespondentJ.L. dealt withthe following named con-tractors with whom Respondent Hawg had no dealings;Jensen Southwest;Dwork'sLandscaping; Dick Feather;Fashion Bar;Universityof Denver; Barton Investments;Combs Construction DevelopmentCompany;Cadillac 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDLake City; MendithDrilling;Paul Bergner;JackRogers;Safeway Stores; Republic Airlines, and Ozark Airlines.At the time of the trial, Lint was negotiating with sever-al other companies who had not been customers of Re-spondent Hawg.In Lint's opinion, Legried is a competitor of Respond-ent J. L. Legried operates his business under the name ofK. L. Excavating, which was incorporated after Re-spondent J. L. was incorporated. According to Lint, Le-gried had done business with some of the former custom-ers of Respondent Hawg,and some of the persons for-merly employed by Respondent Hawg were working forK. L. Excavating at the time of the trial.Respondent J. L. does not own any equipment or ve-hicles.Instead all such equipment and vehicles arerented.Respondent J. L. uses the same type of equip-ment that Respondent Hawg had used.At the time ofthe trial,Respondent J. L. was operating with threepieces of equipment.The most equipment that Respond-ent J. L. ever operated at any one point in time was fourpieces.Respondent J. L. completed jobs for F & D, ParagonRealty, and Great West Construction, which had beencontracted by Respondent Hawg. Each project wascompleted by Respondent J. L. after the date of Re-spondent Hawg's Chapter 7 bankruptcy filing in July1982. After his recollection was refreshed on the witnessstand, Lint acknowledged that he had stated at a hearingon the bankruptcymatter onAugust 11, 1982, that hehad failed to contact the trustee about continuing the useby RespondentJ.L. ofRespondent Hawg's equpiment.(Tr. 55.)He acknowledged being told that such equip-ment should be parked.The equipment in question wasthe equipment that was being used by Respondent J. L.to complete jobs that Respondent Hawg had contracted.(Tr. 56.) According to Lint, the trustee did not chargeRespondentJ.L. for theuse of that equipment.(Tr. 87.)Lint said that he sustained the loss involved in paying forthe fuel,wages, and operating costs in completing thosejobs.He explained that he felt a sense of obligation tothose customers of Respondent Hawg, and he also de-sired to preserve some of Respondent Hawg'sfunds.AfterRespondent J. L. had completed those threeprojects for which Respondent Hawg had contracted,Respondent J. L. also used Respondent Hawg's equip-ment on another job for about 2 or 3 weeks. That was aproject of about $85,000 for Great West Construction.(Tr. 122.) AfterRespondentJ.L.'s firstbilling of ap-proximately $15,000 to Great West, Respondent J. L.ceased using Respondent Hawg's equipment on thatproject. Lint estimated that he paid the bankruptcy trust-ee $9000 to $10,000 for the use of Respondent Hawg'sequipment. Subsequently,Respondent Hawg's equipmentwas repossessedby the threefinance companies whoheld notes on that equipment.Introduced into evidence as General Counsel's Exhibit2 was a copy of a letter dated September 22, 1982, fromJennings,who is the business manager of the ChargingParty Union, to Lint. It was stipulated at the trial thatthe Union's letter was received. (Tr. 11-13.) In part, theletter stated:On the basis of information which has come to myattention,it ismy belief that J.L. Excavating, Inc.is an alter ego corporation to Hawg-N-Action, Inc.under the terms of the National Labor RelationsAct. AsHawg-N-Action,Inc. is and had been partyto a collective bargaining agreement with LocalUnion No. 9 of the International Union of Operat-ing Engineers,this letter is intended to inform youthat it is our position that J.L.Excavating, Inc.also is party to that contract.Therefore,by thisletterwe demand that J. L. Excavating,Inc. com-mence to adhere to the terms of the collective bar-gaining agreement in every particular,and we re-quest that you contact me immediately so that wemay determine what steps,if any,need to be takento rectify J. L. Excavating's prior violations of thecontract.If I have not heard from you with [sic] ten (10)days of your receipt of this letter, I will assume thatJ.L.Excavating intends to refuse to meet its re-sponsibilities under the contract and will have myattorneys take action accordingly.E. ConclusionsThe Board has pointed out that there are a number offactors to be considered in determining the issue ofwhether one employeris an alterego of another employ-er, and that no one factor is the sine qua non of suchstatus in a Board proceeding.In its decision inFugazyContinentalCorp.,265NLRB 1351 (1982), the Boardheld the following:In determining whether Ganser's Auto Service isthealter egoof Fugazy,we must consider a numberof factors, no one of which, taken alone, is the sinequa nonofalter egostatus.5Among these factorsare:commonmanagementandownership;6common business purpose, nature of operations, andsupervision;7common premises and equipment;8common customers,i.e.,whether the employersconstitute"the same business in the same market";9aswell as the nature and extent of the negotiationsand formalities surrounding the transaction. i 0Wemust also consider whether the purpose behind thecreation of the allegedalter egowas legitimate orwhether,instead,itspurpose was to evade responsi-bilitiesunder the Act. i iSNL R B. v Tricor Products, Inc,636 F 2d 266, 269 (10th Cir1980), affg 239 NLRB 65 (1978),Crawford Door Sales Company,Inc,226 NLRB 114 (1976)6Radio and Television Broadcast TechniciansLocal Union 1264v BroadcastService of Mobile, Inc,380 U S 255, 256 (1965)'CrawfordDoor Sales, supra,Farmingdale Iron Works,Inc, 249NLRB 98, 106 (1980)eDavis Industries,Inc,232 NLRB 946 (1977),J M TanakaConstruction,Inc, 249 NLRB 238 (1980),SFS Painting & Drywall,Inc,249 NLRB 111 (1980)9InternationalHarvester Co,andMuller International Trucks,Inc,247 NLRB 791 (1980)Crawford DoorSales,supra10 Flite Chief Inc,230 NLRB 1112 (1975),Scott Printing Corp,237 NLRB 593 (1978) HAWG-N-ACTION, INC.11SouthportCo. v. N.L.R.B.,315 U.S. 100, 106(1942);RegalKnitwearCo.v.N.L.R.B,324 U.S 9, 14 (1944).See alsoHouse ofKoscot DevelopmentCorp.v.AmericanLine Cosmetics Inc.,468F.2d 64,66 (5th Cir.1972), wherein the court stated the traditionalalter egorule that it would"pierce the corporate veil" when "nec-essary to prevent injustice "The Boardhas reiteratedthe "substantiallyidentical"testwith regard to consideringthe factorswhere alterego status is in issue.In its decision inDenzilS.Alkire,259 NLRB 1323 (1982),the Boardheld at 1324:The legal principles to be appliedin determiningwhether two factually separateemployers are infactalteregosarewell settled. Although each casemust turn on its own facts, we generallyhave foundalter egostatuswherethe two enterprises have "sub-stantially identical"management,business purpose,operation,equipment,customers,and supervision, aswell as ownershipsThere is no room fordisagree-menton this recordregarding the substantially iden-ticalbusiness purpose,operation,equipment, andcustomerof Alkire, Upshur, andMountaineer. Thuswe shallconcentrate our discussion on the manage-ment,supervision,and ownership of these threenamed Respondents.0Crawford Door Sales Company.Inc, 226 NLRB 1144 (1976).Also seeBig Bear Supermarkets#3,239 NLRB 179 (1978);EdwardJ.White.Inc, and its alter ego.Repairs,Inc., 237 NLRB 1020(1978); RamosIronWorks;Inc., and Rasol Engineering,234 NLRB896 (1978);Co-Ed GarmentCompanyand itsAlterEgo DeltaManu-facturingCorporation,231 NLRB848 (1977).The Boardhas foundthat the factorof common own-ership of the businessesis less criticalin a determinationof alter egostatus than the factors of commonmanage-ment,centralizedcontrol of laborrelations,and interrela-tionof operations.SeeBryarConstructionCo.,240NLRB 102, 103-104 (1979).Applyingthe rationaleand the criteria set forth in thecasesreferred to above, and theholdings in the casescited in thefootnotes to thosedecisionsdescribed above,I conclude that a preponderanceof theevidence showsthatRespondentJ.L., for laborrelations purposes in thisproceeding,is the alter ego of Respondent Hawg.Withoutrepeating here all the numerousfindings offact set forthearlier inthisdecision, I found persuasivethe evidencethatRespondentJ.L. and RespondentHawg had"`substantially identical' management,businesspurpose,operation,equipment,customers, and supervi-sion,aswell as ownership."SeeDenzilS.Alkire,supra.Both RespondentJ.L. and RespondentHawg were en-gaged in the excavation businessin theDenver area. Re-spondentJ.L. commencedits business operations at thesame location at 6825 East TennesseeAvenue withoutany hiatus between thetime that Respondent Hawgceased its business operationsthere.RespondentJ.L. uti-lized the same businesstelephonenumber as RespondentHawg had used.At the time thatit commenced its busi-ness operations,RespondentJ.L. employedsome of thesame employeeswho previously had worked for Re-spondent Hawg.Those employees workedin their samejob classificationsas before.RespondentJ.L. has usedthe sametypes ofexcavation equipment in its business as63Respondent Hawg had used and, for a brief period oftime,Respondent J. L. utilized some of the same equip-ment which Respondent Hawg had used in its businessoperations.RespondentJ.L. completedwork for cus-tomers on three projects on which Respondent Hawgearlier has contracted to perform thatwork.In addition,RespondentJ.L. hasperformed other work for some,but certainly not all,of the former customers of Re-spondent Hawg.Jennings'testimony revealed that labor relations mat-ters involvingthe employeesof Respondent Hawg wereprimarily handledby Lintbetween 1978 and 1982. Asthe sole owner of Respondent J. L., and being active inthe operations of his business,Lintalso holds the man-agement authority with regard to labor'relations mattersinvolving the employees of RespondentJ.L. The evi-dence shows thatLinthas been actively involved in themanagement and the supervisionatboth .RespondentHawg and Respondent J. L.With regardto thefactor of ownership,Iconcludethat the evidence showsthatLint is,and always hasbeen, the sole shareholder in RespondentJ.L., and thatLint has been a 50-percent shareholder in RespondentHawg.At least since November 1981,Respondent Hawghas unsuccessfully attempted to purchase the shares heldby Legried,who is the only shareholder other than Lint.Nothwithstandingthe writtencommitments in the docu-ments introduced at the trial,itappears that Legried'sshares in the corporationhavenever been tendered tothe corporation.Note in this connectionLint'spersonalguarantee to Legried,as distinguished from the corpora-tion'swritten commitment,regarding the performance bythe corporation of certain provisions set forth in GeneralCounsel'sExhibit5.Apparently,Respondent Hawg'sminutes of the meeting held on May 21, 1982, are not ac-curate in stating thatLintwas the 100-percent sharehold-er of the corporation at that point in time.(See G.C.Exh. 8.)Accordingto Lint, Legriedstill holds his sharesinthecorporation.However, as indicated above,common ownership has been held to be a less criticalfactor thanother factors.I conclude that the other "sub-stantially identical"factorsoutweigh the ownershipfactor in these circumstances in making a determinationof the alter ego status of RespondentJ.L. As indicatedabove,ithas been held that no one factor is sine qua nonin determining alter ego status.Based on Respondent Hawg'srecognitionof theUnion,and Respondent Hawg's executionof two collec-tive-bargaining agreementswith the Union,Iconcludethat RespondentJ.L. islikewise bound to the collective-bargaining agreement,which was introduced into evi-dence as General Counsel'sExhibit4, and whichis effec-tive from May 1, 1981, to April30, 1984. I further con-clude that the failure and refusal by Respondent to bar-gain with the Union, and to abideby the terms of theircollective-bargaining agreementwith the Union,consti-tute unfair labor practices within the meaning of Section8(a)(1) and(5) of the Act.Finally,with respectto theaffirmative defense raisedby Respondent J. L.'s answerto theGeneral Counsel'scomplaint,which defense was quoted earlier,I conclude 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat this unfair labor practice proceeding comes withinan exemption to the automatic stay provisions of theBankruptcy Code. In this connection, see 11 U.S.C. §362(b)(4). See also the Board's decision inTucson YellowCab,265 NLRB 452 (1982), which involved a proceed-ing where the Bankruptcy Court Judge had issued a per-manent injuction against the Board.CONCLUSIONS OF LAW4.The Respondent has engaged in unfair labor prac-ticeswithin the meaning of Section8(a)(1) and(5) of theAct by failingand refusingto bargain with the Union asthe exclusive collective-bargainingrepresentative of theemployees in the unit described above, and by failing andrefusing to abide by the terms of their collective-bargain-ing agreementwith the Union.5.The unfair labor practices described above affectcommerce within themeaning ofSection 2(6) and (7) ofthe Act.1.Respondent Hawg and Respondent J. L. are alteregos,and they constitute a single employerengaged incommerce within themeaning ofSection 2(2), (6), and(7) of the Act.2.The Charging Party Unionisa labor organizationwithin themeaning ofSection 2(5) of the Act.3.At all timesmaterial, the Union has been the exclu-sive collective-bargainingrepresentative of the employ-ees in the following appropriateunit:The employees de-scribed in article II of the 1981-1984 International Unionof OperatingEngineers,Local No. 9, Master Agreement.THE REMEDYAs I have found that Respondent has engaged in cer-tain unfair labor practices within the meaning of Section8(a)(1) and(5) of the Act, I shall recommend to theBoard that it be ordered to cease and desist from engag-ing in such unfair labor practices. I shall also recommendto the Board that Respondent be ordered to take certainaffirmative action in order to effectuate the policies ofthe Act.[Recommended Order omitted from publication.]